IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-10886
                        Conference Calendar


SCOTT WADE HOPKINS,

                                         Plaintiff-Appellant,

versus

CHARLES BELL, Warden; JOE NUNN, Assistant Warden;
JO MATTIZA, LMIV,

                                         Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                        USDC No. 2:02-CV-154
                        --------------------
                          February 19, 2003
Before WIENER, EMILIO M. GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Scott Wade Hopkins, Texas prisoner # 639277, appeals the

dismissal his 42 U.S.C. § 1983 complaint as frivolous and for

failure to state a claim under 28 U.S.C. §§ 1915(e) and 1915A.

Specifically, Hopkins alleges that defendant Mattiza acted with

deliberate indifference by forcing him to work during his 2002

Spring Break from classes he attends in prison.   Hopkins asserts

that Mattiza failed to follow prison procedures when completing



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-10886
                                 -2-

his work schedule, and that defendants Bell and Nunn failed to

discipline Mattiza for her alleged procedural infraction.

     To establish liability under 42 U.S.C. § 1983, Hopkins must

demonstrate a violation of his rights secured by the Constitution

or laws of the United States committed by a person acting under

color of state law.   See Leffall v. Dallas Indep. Sch. Dist., 28

F.3d 521, 525 (5th Cir. 1994).    Hopkins does not have a

constitutional right to a vacation from the classes he attends in

prison.   Furthermore, the failure of prison officials to follow

their own policies does not, without more, constitute a

constitutional violation.    Myers v. Klevenhagen, 97 F.3d 91, 94

(5th Cir. 1996).   Accordingly, Hopkins’ appeal is DISMISSED as

frivolous, and his motion for the appointment of counsel is

DENIED.   See 5TH CIR. R. 42.2.

     Hopkins is cautioned that the district court’s dismissal of

his 42 U.S.C. § 1983 complaint as frivolous, and this court’s

dismissal of the appeal as frivolous, both count as “strikes”

pursuant to 28 U.S.C. § 1915(g).    See Adepegba v. Hammons, 103

F.3d 383, 387-88 (5th Cir. 1996).    Hopkins is advised that once

he accumulates three strikes, he may not proceed in forma

pauperis in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.    See 28 U.S.C.

§ 1915(g).